Citation Nr: 1041109	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUES

Entitlement to payment or reimbursement for the cost of emergency 
medical treatment received October 9, 2006 at St. Peters 
Hospital, to include charges from Northeast Advanced Imaging and 
Albany Emergency Medicine Associates.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April and May 2007 decisions of the VA Medical 
Center (VAMC) in Canandaigua, New York.  


In August 2010, the Veteran failed to report, without good cause, 
for a scheduled travel board hearing.  The hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran received emergency medical treatment at St. Peters 
Hospital on October 9, 2006; evidence of record shows that the 
claims for authorization of care and payment associated with that 
treatment, to include charges from Northeast Advanced Imaging and 
Albany Emergency Medicine Associates, have been approved.   


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to payment or 
reimbursement for the cost of emergency medical treatment 
received October 9, 2006 at St. Peters Hospital, to include 
charges from Northeast Advanced Imaging and Albany Emergency 
Medicine Associates, is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 1725, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
17.1002, 17.1008, 19.4, 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On October 9, 2006, the Veteran received emergency medical 
treatment at a private hospital.  He subsequently requested that 
VA pay the associated bills.  The claims were considered under 
the Veterans Millennium Health Care and Benefits Act.  See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  In April 2007, the VAMC 
denied claims for Northeast Medical Imaging and Albany Emergency 
Medicine Associates; and in May 2007, denied the claim for St. 
Peters Hospital.  The Veteran disagreed and subsequently 
perfected this appeal.  

The file contains information from the VAMC indicating that the 
referenced claims were approved for authorization of care and 
payment.  The Board notes that the charges exceeded VA's fee 
schedule or maximum allowable amount; however, payment by VA 
under 38 U.S.C.A. § 1725 on behalf of a veteran to a provider of 
emergency treatment shall, unless rejected and refunded by the 
provider within 30 days of receipt, extinguish all liability on 
the part of the veteran for that emergency treatment.  38 C.F.R. 
§ 20.1008.  To date, no evidence has been presented showing that 
the payment by VA was rejected and refunded.

The Board's jurisdiction is limited to those matters over which 
there is a justiciable case or controversy in appellate status.  
38 U.S.C.A. §§ 7104, 7105.  The principal functions of the Board 
are to make determinations of appellate jurisdiction, consider 
all applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter decisions 
in writing on the questions presented on appeal.  38 C.F.R. § 
19.4. 

The Veteran challenged VA's denial of charges related to his 
October 9, 2006 emergency medical treatment at a private 
hospital.  As discussed above, these claims were approved for 
payment.  Thus, the Board finds that the Veteran no longer has an 
appeal with respect to the issue of entitlement to payment or 
reimbursement for the cost of emergency medical treatment 
received October 9, 2006 at St. Peters Hospital, to include 
charges from Northeast Advanced Imaging and Albany Emergency 
Medicine Associates.  Accordingly, there is no justiciable case 
or controversy regarding such issue currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal must be dismissed.



 

ORDER

The appeal is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


